DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/31/2021 has been entered along with the Request for Continued Examination.  Claims 1, 3, 6, 9-10, 12, 15-17, and 19-34 remain pending in the present application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 27-28, the limitation “maintaining the bracket and cover in contact with the cavity and flange of the cover when the cover is secured to the bracket” renders the claim indefinite in the Examiner’s position. Applicant claims establish that the cover has a cavity which engages with a flange on the first member and a flange which engages a cavity on the second member to secure the bracket and cover together.  However, the way the limitation is written is indefinite since it appears as though the Applicant is stating that the bracket and cover are kept in contact with the cavity and flange of the cover which does not accurately reflect the Applicant’s structure.  It is suggested that the Applicant amend the language to read “maintaining the bracket in contact with the cavity and flange of the cover when the cover is secured to the bracket” to overcome this issue.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 10, 20-21, 30-31 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo DE 202016106464 (hereinafter Kuo).

    PNG
    media_image1.png
    869
    841
    media_image1.png
    Greyscale

Re. Cl. 1, Kuo discloses: An accessory mounting device (Fig. 1) comprising: a bracket (2 and 3, Fig. 1) having a fixed first member (2, Fig. 1) which includes a lower surface (back surface of 2, which rests against wall W, Fig. 3) configured and dimensioned to conform to a wall or ceiling surface (see Fig. 3), the bracket having a movable second member (3, Fig. 1) spaced from the first member by a distance when in a first position (see Fig. 4-5, when spring 33 is expanded so that 324 engages bottom wall of slot 222), wherein: the second member is biased toward the first position by a biasing force (created by 33, Fig. 4-5) but is movable toward the first member by at least partially overcoming the biasing force to reduce the distance between the first member and the second member (see Fig. 6), the second member includes a plurality of legs (see 321, Fig. 4) with each carrying a protrusion (324, Fig. 5-6) that acts as a stop member for preventing further movement of the second member beyond a predetermined point (see Fig. 5, beyond engagement with the bottom wall of the slot), said plurality of legs configured so as to not interfere with attachment of the first member through an aperture to the wall or ceiling (see Fig. 1-2, the legs of 3 are spaced so they do not interfere with the mounting holes on 214); and the first member includes a plurality of slots (222, Fig. 1) with each receiving a corresponding protrusion on a leg of the plurality of the legs of the second member (see Fig. 5-6); the first member further comprises an internal cavity (see where 22 points to in Fig. 1 or comprised by the annotated walls in annotated figure 1) for receiving therein the second member (see Fig. 2-3).
Re. Cl. 3, Kuo discloses: the bracket further comprises a spring (33, Fig. 4) that provides the biasing force and wherein compression of the spring moves the second member of the bracket to reduce the distance between the first and second members of the bracket (see Fig. 5-6).
Re. Cl. 6, Kuo discloses: the lower surface of the first member of the bracket includes one or more apertures therein for receipt of a fastener to securely affix the bracket to the wall or ceiling (see Fig. 2-3, the lower surface of 2 includes apertures which enable fasteners 92 to pass).
Re. Cl. 10, Kuo discloses: a cover (4, Fig. 1) that is operatively associated with the bracket (see Fig. 1-6), the cover having an upper surface (see Fig. 1, whew 44 is), a lower surface (see Fig. 2), and a recess (see 44, Fig. 1 and 5) that receives an accessory (see horizontal straight portion of 91), wherein the cover is attachable to the bracket by urging one side of the cover against the second member of the bracket to overcome the biasing force and reduce the distance between the first member of the bracket and the second member of the bracket (see Fig. 6, shown in dashed lines) so that the one side of the cover is positioned adjacent the second member of the bracket and another side of the cover is positioned adjacent the first member of the bracket when the cover is secured to the bracket (see Fig. 5-6), with the biasing force maintaining the cover in contact with the bracket (see Fig. 5).
Re. Cl. 20, Kuo discloses: each of the protrusions on the legs of the second member is movable within the respective slot of the first member by overcoming the biasing force (see Fig. 6).
Re. Cl. 21, Kuo discloses: the slot of the first member includes a wall member and the protrusion on the leg of the second member contacts the wall member to prevent further movement of the second member beyond the predetermined point (see Fig. 5, bottom surface of slot 22 contacts 324 to stop further downward movement of second member 3).
Re. Cl. 30, Kuo discloses: the plurality of legs are distanced apart (see Fig. 1 and 4, space between 32s), the second member includes a hole along the center (see Fig. 4, the spacing of the legs 32 forms a hole or opening) to accommodate a fastener (see Fig. 4, the location of the legs as shown accommodates the placement of the lower fastener 92 since the legs do not interfere or engage with the fastener 92), the first member and second member each have an outer surface that locks with a cover using opposing slots or channels (see Fig. 5, created by 31 and 212).
Re. Cl. 31, Kuo discloses: the outer surfaces of the first and second members are horizontal to each other (see Fig. 1, depending on the orientation of the wall W or the view in which the user is looking at the device, the outer surfaces of the first and second members can be horizontally located relative to one another.
Re. Cl. 34, Kuo discloses: the first internal cavity consists of a plurality of walls enclosing the first member (see annotated figure 1; the internal cavity consists of the three walls which enclose the internal cavity of the first member).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada US 5186426 (hereinafter Wada).
Re. Cl. 1, Wada discloses: An accessory mounting device (Fig. 2) comprising: a bracket (1, Fig. 1) having a fixed first member (2, Fig. 1) which includes a lower surface (surface of 5 which would rest on a ceiling, Fig. 1) configured and dimensioned to conform to a wall or ceiling surface (see Fig. 1; Col. 3, Lines 17-20), the bracket having a movable second member (3, Fig. 1) spaced from the first member by a distance when in a first position (see Fig. 2, movable along lines A and B), wherein: the second member is biased toward the first position by a biasing force (created by 4s, Fig. 1-3) but is movable toward the first member by at least partially overcoming the biasing force to reduce the distance between the first member and the second member (see Fig. 2 and Col. 4 Lines 6-10), the second member includes a plurality of legs (see 25, Fig. 1) with each carrying a protrusion (24, Fig. 1) that acts as a stop member for preventing further movement of the second member beyond a predetermined point (Col. 3, Lines 57-64), said plurality of legs configured so as to not interfere with attachment of the first member through an aperture to the wall or ceiling (see Fig. 1-3, the legs of 25 are spaced so they do not interfere with the mounting hole 12 and the legs are spaced by an opening); and the first member includes a plurality of slots (10, Fig. 1) with each receiving a corresponding protrusion on a leg of the plurality of the legs of the second member (Col. 3, Lines 57-64); the first member further comprises an internal cavity (see Fig. 1, created by 5 and 8s and 9s) for receiving therein the second member (see Fig. 2-3).
Re. Cl. 3, Wada discloses: the bracket further comprises a spring (4, Fig. 1) that provides the biasing force and wherein compression of the spring moves the second member of the bracket to reduce the distance between the first and second members of the bracket (see Fig. 2-3).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wada US 5186426 (hereinafter Wada) in view of Blowsky US 4211404 (hereinafter Blowsky).
Re. Cl. 22, Wada discloses that the spring interacts between the first and second member (2 and 3, Fig. 4) and the second member further includes a post and the spring sits on the post (see 21, Fig. 1-2) but does not disclose the first member further includes a post and the spring sits on the post (Cl. 22). Blowsky discloses a telescoping device (Fig. 1) which includes an interior spring (16, Fig. 1) that is secured to opposing telescoping members (10 and 12, Fig. 1) wherein both the telescoping members include a post (28 and 38, Fig. 1) that the spring sits on (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wada device to include the spring support on both members as disclosed by Blowsky so that the spring does not become displaced from its intended position and fail to function.  Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above cited modification, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Re. Cl. 23, Wada discloses: the legs of the second member define a region to accommodate the spring (see Fig. 1, the legs 25 define a region to accommodate the spring since the legs 25 have posts 21 which accommodates the spring; further, the exterior surface of 25 (i.e. parts with 24) define the exterior bounds of the second member 3 and the spring 4 are located within those bounds when assembled as can be seen in Fig. 1-3).
Re. Cl. 24, Wada discloses: the second member further includes an opening (see annotated figure 1) to accommodate a fastener in both the first position and a compressed position (see Fig. 2-4, the opening would accommodate the fastener extending through 12 since the opening overlaps with 12 in the first and compressed positions illustrated).
Re. Cl. 25, Wada discloses: the first member further includes an opening to receive the fastener (see 12, Fig. 1).
Claims 9, 12, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Hsu US 2011/0266404 (hereinafter Hsu).
Re. Cls. 9, 12 and 29, Kuo discloses a mating arrangement between a cover (4) and the bracket (2 and 3) which includes profiled mating surfaces (212 and 311, Fig. 5) on the bracket which engage with profiled mating surfaces (411 ad 421, Fig. 5) on the cover to secure the cover and bracket together. Kuo does not  explicitly disclose the first member includes a cavity to engage a flange of a cover and the second member includes a cavity to engage another flange of the cover (Cl. 9), the cavity of the second member is further comprised of a channel located on a portion of the surface of the second member (Cl. 12), the first member includes a channel on a surface of the first member that engages an elongated protrusion on an inner surface of the cover and the second member includes a channel on a surface of the second member that engages another elongated protrusion on the inner surface of the cover (Cl. 29). Hsu discloses an alternate accessory mounting device (Fig. 1) which includes a bracket (10 and 20, Fig. 2) that functions to secure a cover (30/40, Fig. 2) to a particular surface (see Fig. 10).  Re. Cl. 9, Hsu discloses the first member (10, Fig. 2) includes a cavity (16, Fig. 3) to engage a flange (321, 322, Fig. 7) of a cover (30/40) and the second member (20, Fig. 2) includes a cavity (see Fig. 4, created by 22 and 231) to engage another flange of the cover (331, Fig. 5 and 9). Re. Cl. 12, Hsu discloses the cavity of the second member is further comprised of a channel located on a portion of the surface of the second member (see Fig. 4).  Re. Cl. 29, Hsu discloses the first member (10, Fig. 1) includes a channel (16, Fig. 3) on a surface of the first member that engages an elongated protrusion (322, Fig. 5; engaged shown in Fig. 8-10) on an inner surface of the cover (see Fig. 5 and 8-10) and the second member includes a channel (see Fig. 4, created by 231 where 331 fits within) on a second-member surface of the second member that engages another elongated protrusion (331, Fig. 5) on the inner surface of the cover (see Fig. 5 and 8-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the profiled mating surfaces of Kuo with the protrusion and channel mating surfaces of Hsu since it has been held to be obvious to substitute one known element for another to achieve a predictable result.  In this instance both Kuo and Hsu discloses known manners of forming a secure connection between brackets and covers and replacing one for the other would have been obvious to achieve the predictable result of securely fastening together a bracket and a cover in an accessory mounting device. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 15-17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Garcia US 2018/0283604 (hereinafter Garcia) in view of Hsu.
Re. Cls. 15-17 and 28, Kuo discloses a cover (4, Fig. 1-2) that is operatively associated with the bracket (see Fig. 4-6), the cover having an upper surface (surface with 44, Fig. 5), a lower surface (opposing under surface with 41 and 42, Fig. 2), and a recess (see recess through 44, Fig. 1-2 and 5) that receives an accessory (see Fig. 1-2, receives horizontal portion of accessory 91), a flange on the cover (41, Fig. 2) to engage the first member (see Fig. 5), and another flange (42, Fig. 2) to engage the second member (see Fig. 5-6) and the cover is attachable to the bracket by urging one of the flanges of the cover against the channel on the second member (see Fig. 6, shown in phantom lines) to overcome the biasing force of the spring and reduce the distance between the first member and the second member so that the one of the flanges of the cover is positioned within the channel on the second member and is adjacent to the second member and the other one of the flanges is positioned within the channel on the first member and is adjacent the first member when the cover is secured to the bracket (see Fig. 5-6), with the biasing force maintaining each cavity of the bracket in contact with the respective flanges of the cover when the cover is secured to the bracket (see Fig. 5); a cover (4, Fig. 1) that is operatively associated with the bracket (see Fig. 4-6), the cover having an upper surface (see Fig. 5, surface where 44 is located), a lower surface (see Fig. 2, where 41 and 42 are located), and a recess (see recess within 44, Fig. 5) that receives an accessory (see Fig. 1-2, horizontal portion of accessory 91), a flange on the cover (see 42, Fig. 5) configure to engage a surface of  the second member to overcome the biasing force of the spring and reduce the distance between the first member and the second member so that the flange of the cover is positioned within second member and is adjacent to the second member (see Fig. 6, shown in phantom) and flange on a portion of the surface of the first member (see 212, Fig. 5-6) is positioned within a cavity of the cover (see Fig. 5-6, within a cavity created by 41) and is adjacent to the first member when the cover is secured to the bracket (see Fig. 5), with the biasing force maintaining the bracket and cover in contact with the cavity and flange of the cover when the cover is secured to the bracket (see Fig. 5).  Kuo does not disclose the cover including a first lateral portion and a second lateral portion on the lower surface, a recess between the lateral portions which is sized and configured to snugly receive the bracket, the flange on one end of the recess to engage a channel on a portion of a surface of the first member, the another flange on another end of the recess, the second member having a channel on a portion on a surface of the second member which engages the another flange (Cl. 15), the lateral portions comprising a cutout to accommodate a mounting member of the first member (Cl. 17) or a cavity on a portion of the surface of the second member, the flange of the cover positioned within the cavity on a portion of the surface of the second member (Cl. 28).  Garcia discloses an alternate accessory mounting device (Fig. 1) which includes a bracket (18, Fig. 2) comprises of a first (18, 34 and 36) and second member (36, Fig. 2) that attaches to a cover (10, Fig. 2).  Re. Cl. 15, Garcia discloses the cover including a first lateral portion (left 48 and left 42, Fig. 5) and a second lateral portion (right 48 and right 42, Fig. 5) on the lower surface, a recess (see Fig. 5, between 48s and 42s or where 38 and 40 are located) between the lateral portions which is sized and configured to snugly receive the bracket (see Fig. 4-5), the flange on one end of the recess to engage the first member (see flange 38 Fig. 5), the another flange on another end of the recess (see flange 40, Fig. 5).  Re. Cl. 17, Garcia discloses the lateral portions comprising a cutout to accommodate a mounting member of the first member (see Fig. 5, distance between 42s and 48s, which would enable for accommodating a mounting member as shown by 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuo device to include the first and second lateral portions of Garcia since Garcia states that such a modification assists the user with proper alignment when the cover is attached to the bracket (Paragraph 0025, Lines 4-7 and 12-14).
Re. Cl. 15 and 28, the combination of Kuo in view of Garcia does not disclose a channel on a portion of a surface of the first member or a channel on a portion on a surface of the second member (Cl. 15) or a cavity on a portion of the surface of the second member, the flange of the cover positioned within the cavity on a portion of the surface of the second member (Cl. 28).  Hsu discloses an alternate accessory mounting device (Fig. 1) which includes a bracket (10 and 20, Fig. 2) that functions to secure a cover (30/40, Fig. 2) to a particular surface (see Fig. 10).  Re. Cl. 15, Hsu discloses a channel on a portion of a surface of the first member (see 16 on first member 10, Fig. 2-3) and a channel on a portion on a surface of the second member (see channel created by 22 and 231, Fig. 4 on second member 20) which mates with flanges (3331 and 321 on a cover 30) to secure the cover to the bracket. Re. Cl. 28, Hsu discloses a cavity on a portion of the surface of the second member (see Fig. 4, created by 22 and 231 or in Fig. 9 where 331 fits within) and the flange of the cover is positioned within the cavity on a portion of the surface of the second member (see Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the profiled mating surfaces of Kuo with the protrusion and channel mating surfaces of Hsu since it has been held to be obvious to substitute one known element for another to achieve a predictable result.  In this instance both Kuo and Hsu discloses known manners of forming a secure connection between brackets and covers and replacing one for the other would have been obvious to achieve the predictable result of securely fastening together a bracket and a cover in an accessory mounting device. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 19 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Garcia.
Re. Cls. 26-27, Kuo discloses a cover that is operatively associated with the bracket (see 4, Fig. 1), the cover having an upper surface (surface with 44 on it Fig. 5), a lower surface (see undersurface of 4 with 42 and 41 on it, Fig. 2), and a recess (see recess within 44, Fig. 5) that receives an accessory (see horizontal portion of 91, Fig. 1-2), on or more cavities on the cover (created by 42, Fig. 2 and 5) configured to engage a flange (31, Fig. 5) on a portion of a surface of the second member to overcome the biasing force of the spring and reduce the distance between the first member and the second member so that one of the cavities of the cover is positioned adjacent the flange on the second member (see Fig. 6) and a flange of the first member (212, fig. 1-2 and 5) is positioned within another one of the cavities of the cover and is adjacent to the first member when the cover is secured to the bracket (see Fig. 5), with the biasing force maintaining each flange of the bracket in contact with the respective cavities of the cover when the cover is secured to the bracket (see Fig. 5); a cover (4, Fig. 1 and 4-6) that is operatively associated with the bracket, the cover having an upper surface (see Fig. 5, surface with 44 on it), a lower surface (undersurface of 4 where 41 and 42 are, Fig. 2), and a recess (see recess within 44, Fig. 5) that receives an accessory (see horizontal portion of accessory 91 in Fig. 1-2), a cavity (created by 42, Fig. 5) on the cover configured to engage a flange (31, Fig. 5) on a portion of a surface of the second member (see Fig. 5) to overcome the biasing force of the spring and reduce the distance between the first member and the second member so that one of the cavities of the cover is positioned within the flange on the second member (see Fig. 6) and the cavity on a portion of the surface of the first member is positioned within a flange of the cover (see 41 and 212 engaged in Fig. 5) and is adjacent to the first member when the cover is secured to the bracket (see Fig. 5), with the biasing force maintaining the bracket and cover in contact with the cavity and flange of the cover when the cover is secured to the bracket (see Fig. 5).  Re. Cls. 19 and 26-27, Kuo does not disclose the first member further includes a mounting member extending from one side of the first member for receiving a fastener and another mounting member extending from another side of the first member for receiving another fastener (Cl. 19), the cover including a first lateral portion and second lateral portion on the lower surface, a recess between the lateral portions which is sized and configured to snuggly receive the bracket (Cl. 26-27). Garcia discloses alternate accessory mounting device (Fig. 1) which includes a bracket (18, Fig. 2) comprises of a first (18, 34 and 36) and second member (36, Fig. 2) that attaches to a cover (10, Fig. 2). Re. Cl. 19, Garcia discloses the first member further includes a mounting member (20, Fig. 6) extending from one side of the first member for receiving a fastener (see Fig. 6, via 28) and another mounting member extending from another side of the first member for receiving another fastener (Paragraph 0026, Lines 4-8; additional mounting tab would need to extend from another side of the first mounting member from 20). Re. Cl. 26-27, Garcia discloses the cover including a first lateral portion (left 48 and left 42, Fig. 5) and a second lateral portion (right 48 and right 42, Fig. 5) on the lower surface, a recess (see Fig. 5, between 48s and 42s or where 38 and 40 are located) between the lateral portions which is sized and configured to snugly receive the bracket (see Fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuo device to include the mounting flanges of Garcia since both disclose known means of securing the bracket to a wall structure and it has been held to be obvious to replace one known means with another to achieve a predictable result.  In this instance both Kuo and Garcia disclose known manners of connecting brackets to a wall and replacing one for the other would have been obvious to achieve the predictable result of securely fastening the bracket to the wall in an accessory mounting device. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR). Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuo device to include the first and second lateral portions of Garcia since Garcia states that such a modification assists the user with proper alignment when the cover is attached to the bracket (Paragraph 0025, Lines 4-7 and 12-14).
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Friedrichs US 4887787 (hereinafter Friedrichs).
Re. Cls. 32-33, Kuo discloses that the opposing slots or channels are angular but does not disclose they are U-shaped so as to engage flanges on the cover on three sides (Cl. 32) or one of the flanges on the cover is rectangular in shape (Cl. 33).  Friedrichs discloses an accessory mounting device (Fig. 13-14) which includes bracket (1, Fig. 1) that secures to a cover (16, Fig. 13-14); wherein the bracket and cover interlock using opposing slots or channels (see 22, Fig. 7).  Re. Cls. 32-33, Friedrichs discloses the opposing slots or channels U-shaped so as to engage flanges on the on three sides (see 22, Fig. 7-8, the recess 22 forms a U-shape since it has three closed sides and an open side) and one of the flanges is rectangular in shape (see 13, Fig. 13-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kuo channels and flanges to be U-shaped and rectangular as disclosed by Friedrichs since it has been held that the shape of a structure was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration or shape was significant.  Therefore, it is the Examiner’s position that altering the shape of the opposed slots or channels in Kuo as taught by Friedrichs would have been obvious since they would perform in an equivalent manner to the shape of Kuo. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations. 
Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that the cavity identified by the Applicant does not meet Applicant’s claim since it is not an “internal cavity,” the Examiner disagrees.  Applicant does not specifically define the terms “internal” or “cavity” within their specification and therefore the limitation is given its plain meaning per MPEP 2111.01.  The terms “internal” and “cavity” are defined as “existing or situated within the limits or surface of something” and “an unfilled space” respectively (note: definitions taken from www.merriam-webster.com/dictionary).  Therefore, as can be seen in Fig. 1 of Kuo, the portion where arrow 22 points to in Fig. 1 or comprised by the annotated walls in annotated figure 1, constitutes an internal cavity in the Examiner’s position.  The structure is an unfilled space within the outer limits of bracket (2) which enables the second member (3) to move upwards and downwards relative to bracket (2).  Applicant further argues that the structure in Kuo does not include an entrance as described on page 14 of the Applicant’s invention.  Applicant is reminded that limitations included in the specification and not included in the claims are not persuasive in overcoming a prior art structure since although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, as can be seen in annotated figure 1 above, the internal cavity has three walls (see annotated walls) and an open bottom end which enables second member (3) to move in and out of bracket (2).  Therefore, even if the Applicant’s internal cavity required an entrance, it is the Examiner’s position that the Kuo structure includes the entrance.  Therefore, Applicant’s argument has been considered but is not persuasive. 
Applicant’s arguments with respect to claim(s) 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Re. Applicant’s argument that the combination of Kuo and Hsu would requiring altering the functionality of the Kuo device, the Examiner disagrees.  The Examiner’s modification is simply to change or modify the shapes of the interacting parts (212, 41 and 31, 42) in Kuo to have the shaped configuration of Hsu.  In other words, the surfaces that interact in Kuo are inclined or angled as can be seen in Fig. 1-2 and the proposed modification would merely have surface 221 be vertical (in the manner shown by Hsu in Fig. 3, having 16 in the vertical surface) and have angled surface 331 be alternatively shaped (in the manner shown by Hsu in Fig. 4, having 231).  The cover of Kuo would have members (31 and 42) shaped according to members (32a and 33) as shown in Fig. 5 of Hsu.  The modification would not alter the way the Kuo device operates, it would merely have different interlocking shapes between the bracket and cover.  Therefore, Applicant’s arguments that the proposed modification would add design and manufacturing complexity have been considered but are not persuasive.  
Re. Applicant’s argument that Kuo fails to teach or suggest “the second member includes a hole along the center to accommodate a fastener,” the Examiner disagrees.  The way the limitation is written, the claim only requires a hole which is capable of accommodating a fastener.  As can be seen in Fig. 1 of Kuo, the legs are spaced apart and therefor form a hole or opening through second member (3).  The opening is capable of receiving a fastener therethrough as shown schematically in Fig. 4 by having a fastener pass into bracket 2 in the lower aperture.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Therefore, Applicant’s argument has been considered but is not persuasive since the Kuo device is capable of performing the claimed function since it includes the structure of a hole.
Re. Applicant’s argument that Kuo fails to teach “the first member and second member each have an outer surface that locks with a cover using opposing slots or channels,” the Examiner disagrees.  The Applicant asserts that the Office never identifies the feature in Hsu.  However, the Examiner has identified these features in Kuo on page 6 of the above rejection.  Therefore, Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that Garcia fails to teach of suggest the claimed “a flange on one end of the recess to engage a channel on a portion of a surface of the first member, and another flange on another end of the recess to engage a channel on a portion on a surface of the second member,” one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the Examiner has relied upon Kuo to disclose that feature (see above Page 11).  The Garcia reference was merely relied upon and brought into the combination to disclose the inclusion of the first and second lateral portions to assists the user with proper alignment when the cover is attached to the bracket (Paragraph 0025, Lines 4-7 and 12-14).  Applicant’s discussion and arguments pertaining to the functioning of ramp 40, button 36, receiver 44 and cleat 38 is immaterial to the proposed combination since they are merely used to illustrate the intended positioning of the first and second lateral portions.  In other words, the Examiner’s rejection is not based upon combining elements 40, 36, 44 and 38 of Garcia but is merely concerned with portions 42 and 48.  Therefore Applicant’s argument has been considered but is not persuasive.  
   Re. Applicant’s argument that since Kuo already teaches features to ensure alignment and therefore such a modification in view of Garcia would not have been obvious, the Examiner disagrees.  Applicant sets forth that the shape of portion (212) would necessitate and ensure proper alignment but the Applicant has not based their position on any particular portion of Kuo’s disclosure.  Therefore, Applicant’s argument has been considered their opinion, and opinion absent persuasive evidence is not persuasive.  As can be seen in Fig. 2, in order to assemble the device, the open back end portion of cover (4) in Kuo would require some degree of alignment or correspondence between 41/212 and 31/42.  By modifying the back portion to have the left and right alignment portions would make the assembly easier to use since the user would have immediate feed-back as to if the alignment between the cover (4) and bracket (2/3) since the alignment portions would interfere with the cover being placed onto the bracket if not exactly aligned.  Furthermore, the proposed combination would add an additional advantage in that the alignment portions would prevent relative side to side movement between the cover and mounting bracket once assembled.  Therefore, Applicant’s argument has been considered but is not persuasive.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

    PNG
    media_image2.png
    906
    792
    media_image2.png
    Greyscale

Re. Applicant’s argument that Kuo fails to teach or suggest “one or more cavities on the cover configured to engage a flange on a portion of a surface of the second member,” the Examiner disagrees.  As can be clearly seen in Fig. 2, the cover includes a cavity (formed and 42) which engage with a flange (31) on a portion of a surface of the second member since flange (31) is on a back or rear portion of the a surface (see annotated figure 5) of the second member (3).  The Applicant appears to be arguing a specific configuration that is disclosed by their invention however the limitation is broad enough to read on Kuo’s device as set forth above. Therefore, Applicant’s argument has been considered but is not persuasive.  
 Re. Applicant’s argument that Kuo fails to teach or suggest “a flange on the first member” since the base seat does not feature a flange, the Examiner disagrees.  Applicant cites a definition of a “projecting flat rim, collar or rib on an object serving to strengthen or attach.”  It is the Examiner’s position that portion 212 is a flange since it is a projecting collar which serves to attach to the cover (4) as clearly shown in Fig. 5.  Therefore, Applicant’s argument has been considered but is not persuasive.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Austin US 20140026402, Ouano US 6520463 and Austin US 9839332 disclose known attachment mechanisms which are particular pertinent to Applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632